UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEITH MELVILLE,

                                 Plaintiff,
                                                                 19-CV-10919 (CM)
                     -against-
                                                                 CIVIL JUDGMENT
MRS. BRABRA FIALO,

                                 Defendant.

         Pursuant to the orders issued December 23, 2019, and January 27, 2020,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i), and Plaintiff is barred from filing future civil

actions in forma pauperis in this Court without first obtaining from the Court leave to file, see 28

U.S.C. § 1651.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     January 27, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
